Exhibit 10.30
 
 
OIS
221 Lathrop Way, Suite I
Sacramento, CA 95815  
USA   
www.oisi.com
main 088.338.8436
fax 916.646.0207
 

      

 
August 31, 2007
VIA Facsimile and mail


Jonathan R. Phillips
792 Chatham Avenue
Elmhurst, ILL 60126




Re:           Ophthalmic Imaging Systems Board Membership




Dear Jonathan:


On behalf of OIS, the Company’s Board of Directors would like to thank you for
accepting its invitation to join the Board.


We’re very excited about the prospects and focus of the Company, and look
forward to your input in directing the Company to realize its potential.


The Company will pay an annual retainer in the amount of $15,000, payable in
4  equal quarterly instalglments of  $3,750 for your attendance at up to 3 Board
meetings per quarter.  For your services in attending meetings in excess of 3
per quarter, the Company will pay you at the rate of $100 per hour up to a
maximum of $500 per day.


Please indicate your formal acceptance of the foregoing by signing and dating
where indicated below.  At your earliest convenience, please return via
facsimile the executed copy of page 2 to the attention of Mr. Gil Allon at the
Company’s offices at (916) 646-0207.


Again, we welcome you and thank you for joining us during this very exciting
time for the Company.


Very truly yours,


/s/ Yigal Berman                                                         
Yigal Berman
Chairman of the Board of Directors
Ophthalmic Imaging Systems




Approved:


/s/ Jonathan Philips                                                       
Jonathan Philips


Date : ___________


 

Better Insight.  Better Sight.  exhibit 10.28 [ois-logo2.jpg]

 
       
